                 Case 20-10343-LSS              Doc 478        Filed 04/23/20         Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              (Jointly Administered)
                           Debtors.
                                                              Ref. Docket No. 204

 REVISED NOTICE OF HEARING OF THE DEBTORS’ APPLICATION FOR ENTRY
OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF SIDLEY
     AUSTIN LLP AS ATTORNEYS FOR THE DEBTORS AND DEBTORS IN
          POSSESSION, NUNC PRO TUNC TO THE PETITION DATE

              PLEASE TAKE NOTICE that on March 17, 2020, the above-captioned debtors
and debtors-in-possession (the “Debtors”) filed the Debtors’ Application for Entry of an Order
Authorizing the Retention and Employment of Sidley Austin LLP as Attorneys for the Debtors
and Debtors in Possession, Nunc Pro Tunc to the Petition Date (the “Application”) (D.I. 204).

               PLEASE TAKE FURTHER NOTICE that, unless otherwise agreed to by the
Debtors and a party in interest, objections, if any, to approval of the relief sought in the
Application had to be (a) in writing and served on or before March 31, 2020, at 4:00 p.m. (ET)
(the “Objection Deadline”); (b) filed with the Clerk of the Bankruptcy Court, 824 N. Market
Street, 3rd Floor, Wilmington, Delaware 19801; and (c) served so as to be received on or before
the Objection Deadline by the undersigned counsel.

               PLEASE TAKE FURTHER NOTICE THAT only objections made in writing and
timely filed and received, in accordance with the procedures above, will be considered by the
Bankruptcy Court at such hearing.

            PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE
APPLICATION WILL BE HELD ON MAY 4, 2020, AT 10:00 A.M. (ET) BEFORE THE
HONORABLE LAURIE SELBER SILVERSTEIN, AT THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET,
6TH FLOOR, COURTROOM #2, WILMINGTON, DELAWARE 19801.

          IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE
COURT MAY GRANT THE RELIEF REQUESTED IN THE APPLICATION WITHOUT
FURTHER NOTICE OR HEARING.


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS   Doc 478   Filed 04/23/20    Page 2 of 2




Dated: April 23, 2020              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 425-4664
                                   Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            jbarsalona@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                   – and –
                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (admitted pro hac vice)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Thomas A. Labuda (admitted pro hac vice)
                                   Michael C. Andolina (admitted pro hac vice)
                                   Andrew F. O’Neill (admitted pro hac vice)
                                   Matthew E. Linder (admitted pro hac vice)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: tlabuda@sidley.com
                                          mandolina@sidley.com
                                          aoneill@sidley.com
                                          mlinder@sidley.com

                                   CO-COUNSEL AND PROPOSED COUNSEL TO
                                   THE DEBTORS AND DEBTORS IN POSSESSION




                                      2
